Opinion issued September 20, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-16-00289-CV
                             ———————————
                     IN THE INTEREST OF A.B., A CHILD



                     On Appeal from the 315th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-04728J



                         MEMORANDUM OPINION

      T.S. appeals from the trial court’s judgment terminating his parental rights to

his daughter, A.B. In his sole issue, T.S. contends that the evidence is legally and

factually insufficient to support a finding that termination of his parental rights is in

the best interest of the child. We affirm.
                                       Background

      A.B. was born on September 11, 2014. Two days later, the Department of

Family and Protective Services (“the Department”) received a report that M.B.,

A.B.’s mother, tested positive for marijuana at A.B.’s birth.1 M.B., who had an

existing case with the Department involving an older child, told a Department

investigative caseworker that T.S. was A.B.’s father. At the time of A.B.’s birth,

T.S. was serving one year in the Harris County jail for assaulting M.B. in April 2014

while she was pregnant with A.B.

      On September 15, 2014, the Department filed an Original Petition for

Protection of a Child, for Conservatorship, and for Termination in Suit Affecting the

Parent-Child Relationship and an emergency order placing A.B. in the Department’s

care. The next day, A.B. was placed with foster parents, Judy and Charles.

      On October 15, 2014, following an adversary hearing, the trial court signed

an order appointing the Department as temporary managing conservator of A.B. The

order required T.S. to comply with the family service plan created for him by the

Department and stated that failure to comply could result in restriction or termination

of his parental rights. At a status hearing held on November 17, 2014, the trial court

approved the family service plan.




1
      A.B. did not test positive for drugs at birth.

                                             2
        The trial court held permanency hearings on February 23, June 10, and

September 9, 2015. On September 25, 2015, Judy and Charles filed a petition in

intervention and suit for termination of parental rights. The trial court held another

permanency hearing on January 11, 2016. On March 21, 2016, the case proceeded

to trial.

        Natasha Roy, the Department caseworker assigned to the case, testified that

A.B. came into the Department’s care because M.B. tested positive for marijuana

and had another open conservatorship case with the Department for her older child,

R.R.2       Roy stated that T.S. twice refused to submit to DNA testing to determine

whether he was A.B.’s father, and that his parentage was only confirmed after T.S.’s

sister took a DNA test confirming that she was A.B.’s paternal aunt. Roy testified

that T.S. identified his sister and niece as potential relative placements for A.B but

that neither of them passed a home study.

        Roy testified that she created a service plan for T.S. and reviewed it with him.

The service plan, which was admitted into evidence at trial, required that, upon his

release from jail, he (1) refrain from criminal activity; (2) provide child support for

A.B. in the form of possessions or monetary support; (3) obtain and maintain safe

and stable housing and provide proof of housing by providing a lease agreement to

his caseworker; (4) provide the Department with his parole officer’s contact


2
        Roy was also the caseworker assigned to R.R.’s case.

                                            3
information; (5) obtain and maintain employment and provide proof of employment

by providing his caseworker with monthly pay stubs; (6) participate in a

psychosocial assessment and a drug assessment; (7) participate in parenting

education classes; (8) submit to random drug testing; and (9) maintain contact with

his caseworker.

      Roy testified that TS. completed a psychosocial assessment but did not

complete a drug assessment or participate in a parenting education class. She

testified that T.S. gave her three different addresses where he was living but that he

did not provide her with a lease agreement. In the Department’s Permanency Plan

and Progress Report submitted to the court before trial, Roy stated that, in November

2015, T.S. reported that he was employed at Munday Chevrolet but that, in January

2016, he reported that he was no longer employed there and was working with his

father doing transitional-living homes for ex-cons.           T.S. did not provide the

Department with any pay stubs. Roy testified that T.S. maintained regular contact

with her, and that she could not say T.S. was not in contact with his parole officer.

      In addition to T.S.’s 2014 assault conviction, the evidence showed that T.S.

had been previously convicted of the following offenses: harassing communication

in 2015 (sixty-day sentence in county jail);3 driving while intoxicated in 2014



3
      In his affidavit admitted as part of Petitioner’s Exhibit 6 at trial, the investigating
      officer stated that at the time he spoke with M.B. regarding T.S’s harassing

                                             4
(forty-five day sentence in state jail); possession of cocaine in 2010 (seven-year

sentence), 2006 (eight-year sentence), and 2001 (eleven-month sentence); and

assault of a family member in 2003 (ninety-day sentence in county jail). According

to Roy, T.S. had refrained from criminal activity since his latest release from jail.

      Roy testified that T.S. demonstrated good parenting skills during his visits

with A.B. Roy stated that T.S. brought lunch to A.B. a couple of times and also

brought several bags of clothes for her birthday and bought her a pair of tennis shoes.

She testified that T.S. only missed one visit with A.B. and that A.B. recognized T.S.

as her dad and was bonded with him.

      Roy testified that the Department wanted T.S. to participate in random drug

testing because of his history of drug-related convictions but that the Department

was unable to get a valid test from him despite being asked seven times between

December 2014 and January 2016.

      Roy testified that the Department believed that termination of T.S.’s parental

rights was in A.B.’s best interest so that permanency could be established. She

testified that there were two options to achieve permanency for A.B.—placement




      communications, he was investigating a strangulation murder and looking for T.S.
      as a person of interest.



                                           5
with R.R.’s paternal aunt and uncle4 or Charles and Judy, the foster parents. Roy

testified that the foster parents had “done a great job” taking care of A.B. and noted

in her report to the court that the foster parents “continue[d] to be safe and

appropriate because the caregivers were meeting [A.B.’s] social, physical, medical

and emotional needs as well as providing her with a protective environment.”

      Sylvia Reyes, a Child Advocates volunteer, testified that A.B. and R.R. were

in foster placement with Charles and Judy at the time of trial, and that Child

Advocates recommended that the placement continue until R.R.’s conservatorship

case concluded and his final placement determined.             Reyes stated that Child

Advocates believed that termination of T.S.’s parental rights was in A.B.’s best

interest because A.B. needed a safe and stable home environment and permanency.

She testified that Child Advocates believed that A.B. and R.R. should stay together,

that R.R. should be placed with his paternal aunt and uncle, and that if R.R. was

placed with them, then Child Advocates believed A.B. should be placed with them

as well. However, she stated that if the court in R.R.’s case decides to terminate

R.R.’s parents’ rights and place R.R. with Charles and Judy, then A.B. should be

placed there as well. Reyes stated that Child Advocates had no concerns with the

foster parents’ home or the care they were providing to A.B., that A.B. was bonded


4
      R.R.’s aunt and uncle are not related to A.B. At the time of trial, R.R. was in foster
      placement with Charles and Judy. Roy testified that the Department’s goal was to
      keep R.R. and A.B. together and to place them with R.R.’s aunt and uncle.

                                            6
with Charles and Judy, and that A.B.’s needs were being met in her current

placement. Reyes testified that, at a recent visit with A.B., T.S. “appeared to be

under the influence of something” and “high.”

      Judy, testified that A.B. had been living with her for more than eighteen

months, and that she loved A.B. with all her heart as if she were her biological child.

Judy testified that she had formed a significant bond with A.B., that A.B. was bonded

with her husband as well, and that A.B. called her “momma” and called her husband

“dada.” Judy stated that she wished to adopt A.B., R.R., who had been living with

her for almost three years, and M.B.’s third child whom the court had placed with

her, if permitted.

      Judy testified that she had already passed a home study twice and knew of no

impediment to adopt the children. She stated that she and her husband had sufficient

income to adopt A.B. and that they were in the process of buying a home with

enough space to house the children. Judy acknowledged that T.S. had provided three

bags of clothes for A.B. on her first birthday but that the size of the clothing was

newborn to three-month old and too small for A.B.

      At the conclusion of the hearing, the trial court found that termination of the

parent-child relationship between T.S. and A.B. was warranted under Family Code




                                          7
subsection 161.001(1)(E), (N), and (O), and in A.B.’s best interest.5 The trial court

named Charles and Judy as A.B.’s joint managing conservators. The trial court

signed its final decree of termination on April 6, 2016.6


5
      As relevant here, section 161.001(b)(1) states that the court may order termination
      of the parent-child relationship if the court finds by clear and convincing evidence,
      in addition to the best interest finding, that the parent has:
             (E) engaged in conduct or knowingly placed the child with persons
             who engaged in conduct which endangers the physical or emotional
             well-being of the child;
                                           ....

             (N) constructively abandoned the child who has been in the permanent
             or temporary managing conservatorship of the Department of Family
             and Protective Services for not less than six months, and:

                    (i)     the department has made reasonable efforts to
                            return the child to the parent;

                    (ii)    the parent has not regularly visited or maintained
                            significant contact with the child; and

                    (iii)   the parent has demonstrated an inability to
                            provide the child with a safe environment;

             (O) failed to comply with the provisions of a court order that
             specifically established the actions necessary for the parent to obtain
             the return of the child who has been in the permanent or temporary
             managing conservatorship of the Department of Family and
             Protective Services for not less than nine months as a result of the
             child’s removal from the parent under Chapter 262 for the abuse or
             neglect of the child . . . .

TEX. FAM. CODE ANN. § 161.001(b)(1)(E), (N) & (O) (West Supp. 2016).
6
      The trial court further found that termination of the parent-child relationship
      between M.B. and A.B. was warranted under subsections 161.001(b)(1)(D), (E),
      (N), and (O) and in A.B.’s best interest.



                                             8
                     Burden of Proof and Standard of Review

      Protection of the best interest of the child is the primary focus of the

termination proceeding in the trial court and our appellate review. See In re A.V.,

113 S.W.3d 355, 361 (Tex. 2003). A parent’s rights to the “companionship, care,

custody, and management” of his or her child is a constitutional interest “far more

precious than any property right.” Santosky v. Kramer, 455 U.S. 745, 758–59, 102
S. Ct. 1388, 1397 (1982); see In re M.S., 115 S.W.3d 534, 547 (Tex. 2003).

Accordingly, we strictly scrutinize termination proceedings and strictly construe the

involuntary termination statutes in favor of the parent. Holick v. Smith, 685 S.W.2d
18, 20 (Tex. 1985). Nonetheless, “the rights of natural parents are not absolute” and

“[t]he rights of parenthood are accorded only to those fit to accept the accompanying

responsibilities.” In re A.V., 113 S.W.3d at 361. Recognizing that a parent may

forfeit his or her parental rights by their acts or omissions, the primary focus of a

termination suit is protection of the child’s best interest. Id.

      In a case to terminate parental rights under section 161.001 of the Family

Code, the Department must establish, by clear and convincing evidence, that (1) the

parent committed one or more of the enumerated acts or omissions justifying

termination and (2) termination is in the best interest of the child. TEX. FAM. CODE

ANN. § 161.001 (West Supp. 2016). Clear and convincing evidence is “the measure

or degree of proof that will produce in the mind of the trier of fact a firm belief or


                                            9
conviction as to the truth of the allegations sought to be established.” Id. § 101.007

(West 2014); In re J.F.C., 96 S.W.3d 256, 264 (Tex. 2002). “Only one predicate

finding under section 161.001(1) is necessary to support a judgment of termination

when there is also a finding that termination is in the child’s best interest.” In re

A.V., 113 S.W.3d at 362.

      In a legal sufficiency review in a parental rights termination case, we must

look at all the evidence in the light most favorable to the finding to determine

whether a reasonable trier of fact could have formed a firm belief or conviction that

its finding was true. In re J.F.C., 96 S.W.3d at 266. We assume that the factfinder

resolved disputed facts in favor of its finding if a reasonable factfinder could do so,

disregarding all evidence that a reasonable factfinder could have disbelieved or

found to have been incredible. Id.

      When conducting a factual sufficiency review, we consider and weigh all of

the evidence including disputed or conflicting evidence. In re J.O.A., 283 S.W.3d

at 345. “If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient.” Id. We give due deference to the factfinder’s

findings and we cannot substitute our own judgment for that of the factfinder. In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006).



                                          10
                             Best Interest of the Child

      In his sole issue, T.S. challenges the legal and factual sufficiency of the

evidence to support the trial court’s finding that termination of his parental rights is

in A.B.’s best interest.

      There is a strong presumption that the best interest of a child is served by

keeping the child with the child’s natural parent. In re R.R., 209 S.W.3d 112, 116

(Tex. 2006); In re D.R.A., 374 S.W.3d 528, 533 (Tex. App.—Houston [14th Dist.]

2012, no pet.). Prompt and permanent placement of the child in a safe environment

is also presumed to be in the child’s best interest.          TEX. FAM. CODE ANN.

§ 263.307(a) (West Supp. 2016).

      Courts may consider the following non-exclusive factors in reviewing the

sufficiency of the evidence to support the best interest finding: the desires of the

child; the present and future physical and emotional needs of the child; the present

and future emotional and physical danger to the child; the parental abilities of the

persons seeking custody; the programs available to assist those persons seeking

custody in promoting the best interest of the child; the plans for the child by the

individuals or agency seeking custody; the stability of the home or proposed

placement; acts or omissions of the parent which may indicate the existing

parent-child relationship is not appropriate; and any excuse for the parent’s acts or

omissions. Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976). As noted, this list



                                          11
of factors is not exhaustive, and evidence is not required on all of the factors to

support a finding that terminating a parent’s rights is in the child’s best interest. Id.;

In re D.R.A., 374 S.W.3d at 533. Moreover, we note that evidence supporting

termination under one of the grounds listed in section 161.001(b)(1) can also be

considered in support of a finding that termination is in the best interest of the child.

See In re C.H., 89 S.W.3d 17, 28 (Tex. 2002) (holding same evidence may be

probative of both section 161.001(b)(1) grounds and best interest).

      In addition, the Family Code sets out factors to be considered in evaluating

the parent’s willingness and ability to provide the child with a safe environment,

including: the child’s age and physical and mental vulnerabilities; the willingness

and ability of the child’s family to seek out, accept, and complete counseling services

and to cooperate with and facilitate an appropriate agency’s close supervision; the

willingness and ability of the child’s family to effect positive environmental and

personal changes within a reasonable period of time; and whether the child’s family

demonstrates adequate parenting skills, including providing the child with

minimally adequate health and nutritional care, a safe physical home environment,

and an understanding of the child’s needs and capabilities. TEX. FAM. CODE ANN. §

263.307(b); R.R., 209 S.W.3d at 116.




                                           12
 A. Endangering Conduct, Including Criminal History and Domestic Violence

      A parent’s past conduct is probative of his future conduct when evaluating the

child’s best interest. See In re O.N.H., 401 S.W.3d 681, 684 (Tex. App.—San

Antonio 2013, no pet.).      A parent’s abusive or endangering conduct may be

considered in a best interest analysis even when it occurred before the child’s birth.

In re G.M.G., 444 S.W.3d 46, 60 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

      Intentional criminal activity that exposes a parent to incarceration is conduct

that endangers the physical and emotional well-being of a child. See In re V.V., 349
S.W.3d 548, 554 (Tex. App.—Houston [1st Dist.] 2010, pet. denied); see also Tex.

Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987) (“[I]mprisonment

is certainly a factor to be considered by the trial court on the issue of

endangerment.”) Evidence of continued criminal conduct, including several periods

of incarceration, can support a trial court’s conclusion that termination is in the

child’s best interest See In re D.M., 58 S.W.3d 801, 814 (Tex. App.—Fort Worth

2001, no pet.) (noting evidence of parent’s inability to maintain lifestyle free from

arrests and incarcerations is relevant to best interest determination).

      The trial court heard testimony that, at the time of A.B.’s birth, T.S. was

serving a one-year sentence in the Harris County jail for assaulting M.B. while she

was pregnant with A.B. The evidence showed that T.S. had an extensive criminal

history, including a DWI conviction in 2014, three felony drug convictions in 2010,



                                          13
2006, and 2001, a conviction for assault of a family member in 2003, and a

conviction for harassing communications in 2015 during the pendency of this case.

The record further reflects that T.S. served jail time on multiple occasions as a result

of his convictions. The court also heard testimony that T.S. appeared to be “under

the influence of something” and “high” during one of his visits with A.B.

      The evidence of T.S.’s continued criminal conduct supports the trial court’s

best interest finding. See In re M.S.L., No. 14-14-00382-CV, 2014 WL 5148157, at

*7 (Tex. App.—Houston [14th Dist.] Oct. 14, 2014, no pet.) (mem. op.) (concluding

father’s series of crimes, including drug-related offenses and domestic violence

occurring before and after children’s births, supported trial court’s best interest

finding); In re D.M., 58 S.W.3d 801, 814 (Tex. App.—Fort Worth 2001, no pet.)

(stating evidence of parent’s “inability to maintain a lifestyle free from arrests and

incarcerations” is relevant to best interest determination); see also In re J.I.T.P., 99
S.W.3d 841, 846 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (stating domestic

violence, even when child is not intended victim, supports finding that termination

is in child’s best interest). T.S.’s repeated incarcerations, both before and at the time

A.B. was born, also support the trial court’s finding that termination of T.S.’s rights

is in A.B.’s best interest. See In re T.G.R.-M., 404 S.W.3d 7, 15 (Tex. App.—

Houston [1st Dist.] 2013, no pet.) (concluding that although criminal charges were

ultimately dismissed, each time mother was jailed she was absent from child’s life



                                           14
and unable to provide for child’s physical and emotional needs); In re S.M.L., 171
S.W.3d 472, 479 (Tex. App.—Houston [14th Dist.] 2005, no pet.) (observing that

parent’s repeated commission of criminal acts subjecting him to possibility of

incarceration can negatively impact child’s emotional well-being). Moreover, we

note that evidence supporting an unchallenged endangerment finding can be

probative of the best interest finding. See In re K. C., 219 S.W.3d 924, 928 (Tex.

App.—Dallas 2007, no pet.). As T.S. did not challenge the predicate finding on

endangerment, we are bound by the unchallenged finding. In re K.L.G., No. 14-09-

00403-CV, 2009 WL 3295018, at *2 (Tex. App.—Houston [14th Dist.] Oct. 15,

2009, no pet.) (mem. op.) (noting that in absence of challenge to trial court’s findings

on appeal, findings are binding on appellate court).

 B. Stability and Compliance with Services

      Evidence of a parent’s unstable lifestyle can support a factfinder’s conclusion

that termination is in the child’s best interest. In re M.S.L., 2014 WL 5148157, at

*8; In re S.B., 207 S.W.3d 877, 887 (Tex. App.—Fort Worth 2006, no pet.). Lack

of stability, including a stable home and employment, supports a finding that the

parent is unable to provide for a child’s emotional and physical needs. See In re

M.S.L., 2014 WL 5148157, at *8; See In re G.M.G., 444 S.W.3d 46, 60 (Tex. App.—

Houston [14th Dist.] 2014, no pet.).




                                          15
      Roy testified that T.S. provided the Department with three different addresses

where he was living but did not provide her with a lease agreement, and that she did

not visit the addresses to confirm whether he was living there. T.S. did not provide

the Department with any pay stubs or other evidence of stable employment during

the course of the case.

      The failure to comply with a service plan can also support the trial court’s best

interest finding. In re E.C.R., 402 S.W.3d at 249. In addition to T.S.’s failure to

provide monthly pay stubs and a lease agreement to Roy as required by his service

plan, T.S. did not participate in parenting education classes, complete a drug

assessment, or submit to random drug testing. A parent’s partial compliance with

service requirements set out in a court order is not enough to avoid a termination

finding. See In re M.C.G., 329 S.W.3d 674, 675–76 (Tex. App.—Houston [14th

Dist.] 2010, pet. denied). T.S.’s repeated failure to submit to drug testing is of

particular concern in light of his three felony convictions for possession of cocaine.

Further, T.S. did not challenge the predicate finding that he failed to comply with

the court order to participate in services, and we are therefore bound by the

unchallenged finding. See In re K.L.G., 2009 WL 3295018, at *2.

      The factfinder could reasonably have concluded that T.S.’s lack of stability

and failure to comply with his service plan supported the finding that termination is

in A.B.’s best interest. See L.Z. v. Texas Dep’t of Family & Protective Servs., No.



                                         16
03–12–00113–CV, 2012 WL 3629435, at *10–11 (Tex. App.—Austin Aug. 23,

2012, no pet.) (mem. op.) (holding best interest finding was supported where father

had history of instability, domestic violence, and criminal activity, and child’s foster

family planned to adopt him).

 C. Child’s Desires, Needs, and Proposed Placement

      At the time of trial, A.B. was only eighteen months old and, thus, too young

to testify about her desires. See In re T.G.R.-M., 404 S.W.3d at 16. However, when

children are too young to express their desires, the factfinder may consider whether

the children have bonded with the proposed adoptive family, are well cared for by

them, and whether they have spent minimal time with a parent. See In re S.R., 452
S.W.3d 351, 369 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). A child’s

need for permanence through the establishment of a “stable, permanent home” has

been recognized as the paramount consideration in a best interest determination. See

In re K.C., 219 S.W.3d 924, 931 (Tex. App.—Dallas 2007, no pet.). Therefore,

evidence about the present and future placement of the child is relevant to the best

interest determination. See C.H., 89 S.W.3d at 28.

      The trial court heard testimony that A.B. had bonded with Charles and Judy,

A.B. called them “momma” and “dada,” and that she was well cared for by them.

Roy testified that the foster parents had “done a great job” taking care of A.B. and

noted in her report to the court that the foster parents “continue[d] to be safe and



                                          17
appropriate because the caregivers were meeting [A.B.’s] social, physical, medical

and emotional needs as well as providing her with a protective environment.” The

court also heard testimony that A.B.’s brother, R.R., had been living with Charles

and Judy for nearly three years, and that M.B.’s youngest child had also been placed

with the foster parents. Roy testified that Charles and Judy had attended every

hearing regarding all three children. Reyes similarly testified that she had no

concerns with the foster parents’ home or the care they were providing to A.B., that

A.B. was bonded with the foster parents, and that her needs were being met in her

current placement. The court heard testimony that A.B. had lived with Charles and

Judy from the time she was born, that they loved A.B., that they had sufficient

income to adopt her, that they were in the process of buying a home with enough

space to house the children, and that they would like to adopt all three children.

      The factfinder could reasonably have concluded that this evidence supports

its best interest determination.

 D. Parental Abilities and Acts or Omissions

      Roy testified that T.S. demonstrated good parenting skills during his visits,

and that he brought lunch to A.B. on a couple of occasions and also brought several

bags of clothes for her birthday. However, Judy testified that the clothes T.S.

brought for A.B. on her first birthday were newborn to three-month old size and too




                                         18
small for her. The court also heard testimony from Reyes that T.S. appeared to be

“under the influence of something” and “high” at one of his visits with A.B.

      The evidence also showed that T.S. twice refused to submit a DNA sample to

determine whether he was A.B.’s father, and that his parentage was only confirmed

after his sister took a DNA test. The court heard testimony that T.S. was asked to

submit to random drug tests seven times between December 2014 and January 2016,

and that the only time he showed up he produced an insufficient specimen for

analysis. The trial court, as the factfinder, was entitled to disbelieve T.S.’s excuses

and reasonably could have formed a firm belief or conviction that his excuses were

inadequate. See In re C.J.S., 383 S.W.3d 682, 695 (Tex. App.—Houston [14th Dist.]

2012, no pet.) (concluding that trial court was entitled to disbelieve mother’s excuses

that she had missed several scheduled drug tests due to lack of transportation and

being out of town and could have formed firm belief or conviction that her excuses

were inadequate).

      In sum, the record contains sufficient evidence to support the best interest

finding based on T.S.’s continued criminal behavior that resulted in periods of

incarceration, including domestic violence committed against M.B. while she was

pregnant with A.B., his lack of stable housing and employment, and his

noncompliance with services. Viewing all the evidence in the light most favorable

to the judgment, we conclude that a factfinder could have formed a firm belief or



                                          19
conviction that termination of T.S.’s parental rights is in A.B.’s best interest. See

J.F.C., 96 S.W.3d at 265–66. In light of the entire record, the disputed evidence that

a reasonable factfinder could not have credited in favor of the best interest finding

is not so significant that a factfinder could not reasonably have formed a firm belief

or conviction that termination of T.S.’s parental rights is in A.B.’s best interest. See

In re H.R.M., 209 S.W.3d at 108. After considering the relevant factors under the

appropriate standards of review, we hold the evidence is legally and factually

sufficient to support the trial court’s finding that termination of the parent-child

relationship is in A.B.’s best interest. Accordingly, we overrule T.S.’s issue.

                                     Conclusion

      We affirm the trial court’s judgment.




                                               Russell Lloyd
                                               Justice


Panel consists of Justices Bland, Massengale, and Lloyd.




                                          20